OFFICE OF ‘WC ATTORNEY OLNlLRAL OF TCliA8
                                        AUSl’IN

    -C.rU*
     --




-                      your reoont raqn                   II Of al8   Aupart-
             xwat om the fprrtlanr aa *To                 bar bec     ree.lveA.




                       *Godtic   3 as House Bill   lOor NOG mmlded
                  for the pamhare  af e rerldmt  fldd~~g I.leen#e
r                 by kny par8an dbahio.: to flrh In oouatle8 nead
xon0raB10Ikney 1. dhell,       U&lPan,      Puo    8


    ln #lA Aot and otlpu&tlng    tbrt  mot lloonae
    #haalA rot bo roquirad of my      non WA.? 17
     wre of 660 or oi a4 perroa r l.obln(r an the
    iando wbloh he owar or upon rM8h bo melba,
    OI of r4   prmn  rho bold6 8n Artlfl~lal Lure
     Lloonso or a Comerolrl   Flohomsn~o Lloomo,
    The pr~rirlao8  of 3wtlan    b a&e rtateA aot to
     8pply to the ColoraAo Rlrer aor to Inlrr and
     buobMan latoo.
          *RegarAleor    tkth
                            f alx e o .7tio   n8
                                        3antloroA          1 s
    8eotlaa C 4 a d3 o ft.taAo t, arrtafir lnforoemeat
    afflcorri in me 9r ~-or8 *ouritlfs ne:itloned hare
     re~ulred all cf the rs8ldsnt.r of luoh rountleo
     to ~ro0we   a hu3tin?: lloenno u Ml* deoln     to
    hunt in such cotizty    end 8 flehln& 1 1 QOML lf
    they desire to fleh     1~ arld a~untlcr wltkout       rb-
    6rr4 to any of the     rxce~tlcno    fzentioned.

          -At your eorll*et    0tmaEleACo)    z Will
    approalate  baarLnn& y -u at?tloa whethar  ar not,
    in your o;:infon, ttr lre7~tfona lo da        bt
    above ?uotea rhould     be qlrsn lir00t.    Ino th e r
    word8, I wfah ia bfrvo pour oplaloa w to rhsther
    or no t l po-#on ll~l&: la an7 of thr eountlu
    maul In thlo hat oen be nwlrwl   to purohro
    thb 1100~6 desorlbatt ln Swtlon a in order to
    hunt upaa their awn lsndr or upon fmdo upon
    xhioh Wiry real&i md also whether or sot it
    will br aooowarf        for such penonr      to punheie
    the lloowe      poridod     for  in SeOtlan 3, In order
    to flrh open Wanda mrne6 b,? owh araoaa or
    upoo whleb he raoidee.          In order for tbo rulhe
    to be omplote,       I will aloo a:groolate       Barlag
    y o urldrlre wiistber or not 8 ;-era09 who h8
    3urohoao4 8 reeidant hutlag          license    or a non-
    reridmt    ba?tiq     license    lc any oounty OS Texas
    IMmJd il? tha act Ch” bn t’znncfter          rot’iiro4 to
    ~urcbt~sa the ‘Llcec~c described        in section    2 ln
    otiei   to hunt ir ?~r,y 31 the cmmties zamd in
    the Act; ~3 whfthnr er rot a T:8rron wba holds
    03 Artf ffolal     Lime cr a Co:msrclal      bfahoratc@a
    llcecse   em thrsaft~v 50 rsqulred to 9arctwse
    a rerldszt    rikinz     llorerrr Cerorlb4      It *ctlr:c 3,
    In or6rr tc ?it& 1;1 any of the co?mtl*r tm~:t?d
    in the Aet.*
                  84otioa8          5 an4 5   OS mu80 bill 1000,Aeta               o? tba
46th   lhglahturo,              road l@ follm~
                  ‘5@ 0*
                       50 Itllul   bo RsJauful for any
       reeidrnt  rltlun    of tbir bteta to hunt la tb
       oonntiw   nmod la 5oatlm lot       tbll 4t wlfh-
       out flrat &r        ~ruur8d from tha olu,      llsh
       8Bd oy8t.r c 03 rrlon or on. of 1tr latrm?la@4
       6gPatr   a roridont   huatlng llcwuw    tot eloh
       b* .k8t1 pay alo sol or m ml&r8           (@!I, Ylf-
       tna     cuJta (lta#)of whirhan11 k mtn;oea
       :;y ths atiicer   1882iPg 8wh'llamn       08 hi8
       I.0 for oolleotlnq     lm8, end rbmi    llooor~
       ahall bm t&lid until August 318t follalng         the
       date at isrusnce at 8uOk 1ioon~0,      prorlbd
       tbet web llcoasr      8hell not br mquir85 oi act
       pereon under rm8ntr~a       (17) 7-n   or lgo of
       of any p,non     huatl - on land dirt    ho ewn8
       or upcn rbloh ho rw % 488.      Prorbld furthor,
       that anf jmr80~1 OWing II r88id8IIt e a non-
       rS8id8Dt huntl% 11CWIB8 ;:UlVkCWd ~$0 aiiy OOWty
       lr T81mr shall be rrititled     tt huat ia my
       COunty in 3-8Xll8 and 8hd.1 Wt bw tOQui?rd       to
       ~kU'Oha8. any Othar liC8ti88 b8Oatma Of thr
       protl8loaa    of t&l.8 Aot.
                  *000. 3.It ohall I70unl8dul rat any
       rO8idUlt   Oiti&8D Of tbi8 'ftit8 t0 8#tOh OI
       lttr g to  t ntoh any fi8h inay         oounty aam
       In 5wtio8     1 ob thlr bt wltkeut      flP8t prwur-
       b&I & PUid8at      fi8!31ni: ii88D88 m&C th8 @u,
       r;8b md @y8t8l- COz~3ta810~ Or f?O8 do* Of itS
       authorized    l.:ellt8, for rhi8h h8 8hrl1 fly the
       8~ Of Fifty-fir8 cWt8 (bw,            nv8 c8&8 (6#)
       of wbhh    utwll   b8 rr%8iM&     by t&8 OffiOW i884-
       lng   8UCk i~CO&~ulci a8 hiI   i88 iOr OOli8Ot:Bg,
       3rcvi$.d6         that       IUCI~ T#38i&8&     f18h1U&         liOWlfJ0
       stall       not $0 rea.Glred of            my    prson      uxidor
       S6Vellte8Z            (17)    yW?S    Of 8ee    Ol' Of    any     ;?er8On
       fishlw    I;: ttm oaxity ot hi8 ra8fdsw8 on lrradr
       whl8h hr ounl or u>on wh?ah he rsaid88 of of
       atiy persofi who hO1.38 (lrr arriiicisl1    lure llcens*
       or a oonuosroial ?i8hs;2iA's       liccm~~.     The ?rorl-
       rim8 of this aectlcn skall cct srt8nd to mr
       1m1ud8 ths WtktsP8 of ths cdoredo           Rirsr,  t?or
       of I&     Lake,  moorof ?hohenen Lake..
                  Ia rl0wof the rpaoirlo
                                       term      0r ttm abow quot0d
    AN,   T’w a?. r@SmOtfully    adrls.4 that &t i8 th. O&don      of
    thl8 4qmrtuont      that th oxar=gtloas lr t forth in raid *et,
    aust be &en       ltioet. A porron llrl~ ln 8ny 0r tb6 mui-
    tka nrrd la th6 hot eanaet be nptima to pumlnse tha
    llo6ase rcl~ulro4    by hetlm 8 ln orderto hunt      ugtoa hl#
    olm1Rn40tuponlaAu         Ugmut&h        lb.na4.a.      A pm8or;u&o
    pot rztO&So4 a r*rldrat      hwtiaPg     110001b or   l ma -r u ld6nt
          L   lloamr Ln 8nf oounty oi Term owiaot be thoroaftrr
-
    rrqulm4     to purohrr a llo@nra nqulrrd by aution t ln
    OTduto h a a lnt lw 02tb6 6Owthi    & me&la th 6Alt,
    no r willa nyp er eoun4
                         n o r1 7
                                yea _    em be roq~drwl to
                                     o rfs
    ?uro&rr thm liorme   nquhd   by Sootion t la order to
    hunt la any of the sountlsr mm4 in tha Mt.
                  * powen  ll*lng     in any of the ewntiae  nQB.4 In
    th6tAot emnot br roqulm4 to purehprr a lir6nsorouquirod
    by Swtloo   S, in cr6.r      to fimh upor. land owad by ruah
      6rs8n or upor, whloh ho mml608, or ir, the
    Eak8IAke o? Whrucr I&o. A ~nonrha
    old lure or 8mamroid           fl8hemra'r    llrear
    lftar b6 roquiro6   to    parohms     a rulboat     f
    ?equltrU by Notion S in or&r           to fi8h ia any of tb6 ooua-
    tlu   mea4 la the sama or In the Coloonde S&war, IX&D Lake
    or Bwhama &kr,      nor oan any penon udor 17 yurs          of aga
    bm raqilrud    to pmebu80   a resident     ffahing liso~~# rwuired
    by Sutioa 3 ia &tier to fish in any of thr eauntlos maad,




r